Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 1 of 9




                                                     2/12/2021
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 2 of 9
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 3 of 9
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 4 of 9
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 5 of 9
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 6 of 9
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 7 of 9
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 8 of 9
Case 21-30057-hdh11 Doc 78 Filed 02/12/21   Entered 02/12/21 10:23:23   Page 9 of 9
